655 N.W.2d 802 (2003)
Jayne TOURVILLE, Respondent,
v.
HEALTHEAST CORPORATE SERVICES, Self-Insured, and BRAC, f/k/a Berkley Risk Administrators Company, Relators, and
St. Paul Radiology/Minnesota Open MRI, Intervenor.
No. C1-02-1800.
Supreme Court of Minnesota.
January 23, 2003.
Edward Q. Cassidy, Timothy J. Pramas, Felhaber, Larson, Fenlon & Vogt, P.A., St. Paul, for HealthEast Corporate Services, Appellant.
Katherine A. Brown Holmen, Dudley & Smith, P.A., St. Paul, for Jayne Tourville, Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed September 30, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
Employee is awarded $600 in attorney fees.
BY THE COURT:
Sam Hanson
Associate Justice